Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160374                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160374
                                                                    COA: 348277
                                                                    Wayne CC: 06-004818-FC
  MILTON LEE LEMONS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 22, 2019 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2020
           p0520
                                                                               Clerk